ORDER APPROVING SUSPENSION PENDING FINAL DETERMINATION
Comes now the Executive Secretary of the Indiana Supreme Court Disciplinary Commission and certifies to this Court an Order entered by the Hearing Officer in this cause wherein the Respondent voluntarily consented to be temporarily suspended from the practice of law effective December 31, 1979, and pending the final outcome of this case. And this Court, being duly advised, now finds that the Order of the Hearing Officer is tantamount to a recommendation pursuant to Admission and Discipline Rule 23, Section 14(g), for a suspension pending final determination, and that such recommendation should be approved.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Recommendation of the Hearing Officer be approved and that the Respondent, Preston M. Thomas, be suspended from the practice of law in the State of Indiana pending the final determination of this cause, beginning retroactively on December 31, 1979.
All Justices concur.